 1

 2

 3

 4                       UNITED STATES DISTRICT COURT
 5                              DISTRICT OF NEVADA
 6
     ATHENA MEDICAL GROUP, INC.,                Case No. 3:21-cv-00274-HDM-CLB
 7
                               Plaintiff,
 8        v.                                    ORDER
 9   LEVERTY & ASSOCIATES LAW CHTD.,
     et al.,
10
                              Defendants.
11

12        The   undersigned    Judge   having      determined   that   recusal   is

13   warranted, IT IS ORDERED that the undersigned Judge recuses himself

14   from this action.

15        IT IS FURTHER ORDERED that this matter be referred to the

16   Chief Judge for reassignment.

17        IT IS SO ORDERED.

18        DATED: This 23rd day of June, 2021.
19
20                                     ____________________________
                                       UNITED STATES DISTRICT JUDGE
21

22

23

24

25

26

27

28


                                            1
